Case 8:20-cv-00936-KKM-AAS Document 88 Filed 08/20/21 Page 1 of 3 PageID 436




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

THOMAS O’NEAL,

      Plaintiff,

v.                                          Case No. 8:20-cv-936-KKM-AAS

CDB AMERICAN FRANCHISE SYSTEM,
INC.; CDB AMERICAN SHAMAN,
LLC; SHAMAN BOTANICALS, INC.;
FLORIDA SHAMAN PROPERTIES, LLC;
BRANDON CARNES; and KATELYN SIGMAN,

      Defendants.
___________________________________/

                                      ORDER

      Plaintiff Thomas O’Neal moves for an order requiring Defendant

Brandon Carnes to complete and serve Form 1.9777 Individual Fact

Information Sheets. (Doc. 81). Mr. O’Neal obtained judgment against Mr.

Carnes and others for $608,400.00. (Doc. 78). Under Federal Rule of Civil

Procedure 69(a), the procedure for executing judgment “must accord with the

procedure of the state where the court is located.” Fed. R. Civ. P. 69(a)(1).

Thus, Florida procedure for executing judgment applies here.

      Florida Rule of Civil Procedure 1.560 allows judgment creditors to obtain

discovery from judgment debtors when collecting judgment. Fla. R. Civ. P.

1.560(a). Rule 1.560 also provides:
                                        1
Case 8:20-cv-00936-KKM-AAS Document 88 Filed 08/20/21 Page 2 of 3 PageID 437




      Fact Information Sheet. In addition to any discovery available
      to a judgment creditor under this rule, the court, at the request of
      the judgment creditor, shall order the judgment debtor or debtors
      to complete form 1.977, including all required attachments, within
      45 days of the order or such other reasonable time as determined
      by the court. Failure to obey the order may be considered contempt
      of court.

Fla. R. Civ. P. 1.560(b).

      Mr. O’Neal’s motion attached the Fact Information Sheet he requests

Mr. Carnes complete. (Doc. 81-1, pp. 1–12). Mr. O’Neal Fact Information Sheet

complies with Florida Rule of Civil Procedure Form 1.977(a) Fact Information

Sheet for Individuals. 1

      Accordingly, it is ORDERED:

      1.    Mr. O’Neal’s motion to direct Mr. Carnes to complete the Fact

            Information Sheet (Doc. 95) is GRANTED.

      2.    Mr. Carnes must complete the Form 1.977(a) Fact Information

            Sheet for Individuals by October 4, 2021 (within forty-five days

            of this order).

      ORDERED in Tampa, Florida on August 20, 2021.




1 The Florida Rules of Civil Procedure include templates for Form 1.977 Fact
Information Sheets. Sub-section (a) is for individuals and sub-section (b) is for
corporations and other business entities.
                                       2
Case 8:20-cv-00936-KKM-AAS Document 88 Filed 08/20/21 Page 3 of 3 PageID 438




                                     3
